DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 14 March 2022. Claims 1-21 are pending in the application. Claims 16-19 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 14 March 2022.  These drawings are acceptable.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Regarding claim 5, the applicant states “the pockets of the first tray part are arranged in a regular grid, the pockets comprise at least seven pockets, and the pockets comprise a specific pocket arranged such that an adjacent six pockets are spaced apart with the same spacing to the specific pocket”. Although it appears that “the pockets” above are all referring to “the pockets of the first tray”, it appears applicant should amend the claim to be clearer. The specification (paragraph 51) states:
“In some embodiments, the pockets of the first tray part are arranged in a regular grid such that, for a specific (given) pocket, each of the adjacent pockets (usually six) is spaced apart with the same spacing to the specific (given) pocket, such as to facilitate that the free second ends of the containers can be brought into mutual contact (when the second tray part of the tray formation is removed) and/or that the first ends of the containers gradually approach each other until they come into mutual contact (when the first tray part is gradually removed until complete removal)”. 
From this passage, it is clear that all of the pockets referenced in claim 5 refer to “the pockets of the first tray”. There examiner recommends amending claim 5 as follows:
“The transport packaging of claim 1, wherein the pockets of the first tray part are arranged in a regular grid, the pockets of the first tray part comprise at least seven pockets, and the at least seven pockets comprise a specific pocket arranged such that an adjacent six pockets of the at least seven pockets are spaced apart with the same spacing to the specific pocket in order to allow at least one of: the free second ends of the containers to be brought into mutual contact; or the first ends of the containers to gradually approach each other until the first ends come into mutual contact”. This amendment would make the claim a little clearer.
Regarding claim 8, the applicant states “wherein the first tray part at least one of comprises plastic or has a thickness in the range of 0.6 mm to 1 mm”. It appears “at least one of” should be removed.
Appropriate correction is required.
  	
Claim Rejections - 35 USC § 103
Claims 1-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 20190100347), in view of Olson et al. (US 20080302691).
Regarding claim 1, Carrier teaches a transport packaging (figure 1), comprising: a tray formation (figure 1, reference 100, 200 and 300) which is configured to hold a plurality of containers (figure 1, reference 400: since the claim states “a tray formation which is configured to hold a plurality of containers”, the plurality of containers are being treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Carrier does not explicitly teach the pockets of the first tray part and the pockets of the second tray part being identical. However, Olson does teach the pockets of the first tray part and the pockets of the second tray part being identical (figures 5, 7 and 8 and paragraphs 39-40: trays 100 (100A, 100B and 100C are identical trays) have pockets 110 in the first tray part 100B [shown as the middle tray if figure 7] which are identical to pockets 110 of the second tray part 100B [shown as the bottom tray part in figure 7 or tray 110C in figure 8. Since the trays are identical, the pockets are identical, thus the limitation is met).

Regarding claim 2, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches the first tray part is formed such that, when the second tray part is removed and the free second ends of the containers are brought into mutual contact, the first tray part is removable such that, during its removal, the first ends of the containers gradually approach each other, until, when the first tray part is completely removed, the first ends come into mutual contact (figure 1: Any claim limitation directed towards the containers are treated as intended use, as stated above).
Regarding claim 3, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches the pockets of the first tray part have a side wall configured 
Regarding claim 4, Carrier, in view of Olson, teach all of the claim limitations of claim 3, as shown above. Furthermore, Carrier teaches the angle of inclination is in the range of 20 to 80 (figure 7, near reference 320).
Regarding claim 5, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches the pockets of the first tray part are arranged in a regular grid (figure 6, reference 310), the pockets comprise at least seven pockets (figure 6, reference 310: the first tray has at least 7 pockets), and the pockets comprise a specific pocket arranged such that an adjacent six pockets are spaced apart with the same spacing to the specific pocket in order to allow at least one of: the free second ends of the containers to be brought into mutual contact; or the first ends of the containers to gradually approach each other until the first ends come into mutual contact (figure 1 and 6, reference 310: Any claim limitation directed towards the containers are treated as intended use, as stated above).
Regarding claim 6, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above.
Carrier, in view of Olson, do not explicitly teach the spacing between the specific pocket and its adjacent six pockets is in the range of 0.25 mm to 2 mm. However, having the spacing between the specific pocket and its adjacent six pockets is in the range of 0.25 mm to 2 mm would be obvious to one of ordinary skill in the art since it has been held that changing the size or range of an article is not 
Regarding claim 7, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches the plurality of pockets of the first tray part comprises at least ten pockets (figure 6, reference 310: the first tray has at least 10 pockets).
Regarding claim 8, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above.
Carrier, in view of Olson, do not explicitly teach the first tray part comprises plastic or has a thickness in the range of 0.6 mm to 1 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tray made of plastic in order to manufacture the tray in a way to reduce costs. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches the first tray part and the second tray part are configured to hold containers having at least one of a first end forming a shoulder merging into a crimp neck, a second end forming a bottom, or vice versa (figure 1: the first and second tray [300 and 100] hold containers 400. Any claim limitation directed towards the containers are treated as intended use, as stated above).
Regarding claim 10, Carrier, in view of Olson, teach all of the claim limitations of claim 9, as shown above. Furthermore, Carrier teaches at least one of: the pockets of the first tray part have a side wall defining a larger diameter configured to accommodate or laterally secure the shoulder of the container and another side wall defining a smaller diameter configured to accommodate or laterally secure the crimp neck of the container (figure 1 and 6, reference 300: Any claim limitation directed 
Regarding claim 11, Carrier, in view of Olson, teach all of the claim limitations of claim 9, as shown above. Furthermore, Carrier teaches the first tray part and the second tray part are identical such that the pockets of both the first tray part and the second tray part have a side wall defining a larger diameter configured to accommodate or laterally secure either the shoulder of the container or the bottom of the container and another side wall defining a smaller diameter configured to accommodate or laterally secure the crimp neck of the container (figures 1-3, 6 and 7).
Regarding claim 12, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches an outer box for inserting the tray formation (paragraph 8).
Regarding claim 20, Carrier teaches a tray formation (figure 1) for holding a plurality of containers (figure 1, reference 400: since the claim states “a tray formation for holding a plurality of containers”, the plurality of containers are being treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Carrier is capable of performing the recited function. Furthermore, any claim limitation discussing aspects of the containers, without positively reciting the containers will also be treated as intended use), comprising: a first tray part (figure 1, reference 300) comprising a plurality of pockets (figure 6, reference 310) configured to receive first ends of the containers (figure 1, reference 400: Any claim limitation directed towards the containers are treated as intended use, as stated above); and a second tray part (figure 1, reference 100) comprising a corresponding plurality of pockets (figure 
Carrier does not explicitly teach the first pockets and second pockets are identical. However, Olson does teach the first pockets and second pockets being identical (figures 5, 7 and 8 and paragraphs 39-40: trays 100 (100A, 100B and 100C are identical trays) have pockets 110 in the first tray part 100B [shown as the middle tray if figure 7] which are identical to pockets 110 of the second tray part 100B [shown as the bottom tray part in figure 7 or tray 110C in figure 8. Since the trays are identical, the pockets are identical, thus the limitation is met).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transport packaging of Carrier to include the first and second pockets being identical, as disclosed by Olson, because having the identical pockets/trays allows for easily repeated assembly and disassembly of the package and enables reassembly and shipping of the bottle or other fragile containers in a manner that prevents breakage and reduces the demand for packing materials, as disclosed by Olson 
Regarding claim 21, Carrier teaches a package (figure 1), comprising: a tray formation (figure 1, reference 100, 200 and 300) comprising a first tray part (figure 1, reference 300) having a plurality of first pockets (figure 6, reference 310) and a second tray part (figure 1, reference 100) removably coupled to the first tray part (figure 1: the first and second tray part are indirectly coupled together via containers 400 and insert 200, thus the claim limitation is met) and having a corresponding plurality of second pockets (figure 2, reference 110) that are each aligned with a respective one of the first pockets to form a container holder (figure 1 and 8, pockets 110 and 310); and a plurality of containers (figure 1 and 8, reference 400) each held in a respective container holder in mutual separation from one another (figure 1 and 8), each of the containers comprising a first end held in a respective one of the first pockets (figure 8, reference 310 and top of reference 400) and a second end held in a respective one of the second pockets (figure 8, reference 110 and bottom of 400), the first tray part being capable of being configured such that, when the second tray part is removed so that the second ends of the held containers are free from the pockets of the second tray part, the free second ends of the held containers are free to be brought into mutual contact (figure 8: when tray 100 is removed, the bottom of 
Carrier does not explicitly teach the pockets of the first tray part and the pockets of the second tray part being identical. However, Olson does teach the pockets of the first tray part and the pockets of the second tray part being identical (figures 5, 7 and 8 and paragraphs 39-40: trays 100 (100A, 100B and 100C are identical trays) have pockets 110 in the first tray part 100B [shown as the middle tray if figure 7] which are identical to pockets 110 of the second tray part 100B [shown as the bottom tray part in figure 7 or tray 110C in figure 8. Since the trays are identical, the pockets are identical, thus the limitation is met).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transport packaging of Carrier to include the pockets of the first tray part and the pockets of the second tray part being identical, as disclosed by Olson, because having the identical pockets/trays allows for easily repeated assembly and disassembly of the package and enables reassembly and shipping of the bottle or other fragile containers in a manner that prevents breakage and reduces the demand for packing materials, as disclosed by Olson (paragraph 40). Furthermore, having the identical pockets/trays allows for a multi-use insert which limits the packing material supply chain to a single part, and eliminates operator packaging and assembly errors, as disclosed by Olson (paragraph 10). Lastly, to modify the pockets of the first tray part and the pockets of the second tray part with identical shapes as claimed would entail a mere change in shape of the pockets and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 20190100347), in view of Olson et al. (US 20080302691), as applied to claim 1 above, and further in view of Valiulis (US 20130277267).
Regarding claim 13, Carrier, in view of Olson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Carrier teaches a plurality of containers (figure 1, 8 and 9, reference 400), each of the containers being held in a respective one of the pockets of at least one of the first tray part or the second tray part (figure 1 and 8, reference 400 in pockets 110 and 310).
Carrier, in view of Olson, do not teach an unpacking device defining an inner cavity configured to receive the containers in an arrangement with mutual separation and to convey the containers into an arrangement with mutual contact. However, Valiulis teaches an unpacking device (figure 1 and 2, reference 20) defining an inner cavity (figure 2, space inside reference 20) capable of being configured to receive the containers in an arrangement with mutual separation and to convey the containers into an arrangement with mutual contact (figure 1 and 2 and paragraph 27: since the unpacking device 20 includes elastic straps 26, the unpacking device would conform to the shape of what it surrounds. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Valiulis is capable of performing the recited function).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transport packaging of Carrier, in view of Olson, to include an unpacking device, as disclosed by Valiulis, because including the unpacking device allows for tightly fitting the items regardless of size, as explained by Valiulis (paragraph 27).

Regarding claim 15, Carrier, in view of Olson and Valiulis, teach all of the claim limitations of claim 14, as shown above. Furthermore, Valiulis teaches at least one of the at least two corner parts are elastically movable relative to each other (figure 1 and 2, reference 20 and 24 and paragraph 27); or the unpacking device further comprises an elastic rubber band enclosing the at least two corner parts (figure 1 and 2, reference 26 and paragraph 27).

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claims 1, 20 and 20, applicant argues that Carrier does not teach the new limitation of the pockets on the first tray are identical to the pockets of the second tray. Although Carrier does not explicitly disclose this feature, applicant is reminded that to modify shape of the pockets to be identical as claimed would entail a mere change in shape of the pockets and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual 
	Regarding the dependent claims, since the prior art discloses the claim limitations of independent claims 1, 20 and 21, and no new arguments were presented for the rejection of the dependent claims, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735